DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: control unit in claims 1-17.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claim 19 describes a program. Further, Applicant's specification at paragraph [0025] describes “The control device 10 includes, as a hardware configuration, a central processing unit (CPU), namely a processor, a random access memory (RAM), a read only memory (ROM), a hard disk, a communication device, and the like. In the ROM, information, such as programs, necessary for processing by the control device 10 is recorded. The CPU reads and executes a program stored in the ROM”. The term “program” shall accordingly be taken to include, but not be limited to, solid-state memories, optical media, and magnetic media.  Because this language is exemplary, and not limiting, the instant claims may be directed to a computer program product stored on a computer readable medium that may comprise signals, carrier waves, or other transitory storage media, which are non-statutory forms of computer readable media. Thus, these claims may be directed to non-statutory subject matter and fails to explicitly define the scope of a program.
As an additional note, a non-transitory computer readable medium having executable programming instructions stored thereon is considered statutory as non-transitory computer readable media excludes transitory data signals. To overcome this rejection, the examiner suggests that any claims directed to the computer program product stored on the non-statutory computer readable media be amended such that the computer readable medium comprises only statutory forms of computer readable media; for example, recitation of a “non-transitory computer program” might overcome this rejection. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8, 9, 11, 13-15, 18 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kumar et al. (US 20180204380 A1), referred herein as Kumar.
	Regarding Claim 1, Kumar teaches an information processing device (Kumar Abst: a method and apparatus for providing guidance in a virtual environment) comprising 
a control unit that performs control to display, with a user's first-person viewpoint (Kumar FIG1.120: processor; [0080] the view tracker 314 that gets view data from the position and orientation processor 330 to keep a track of which portion of the interactive content 350 has been watched), 
a three-dimensional virtual space where a viewed target image is arranged, and performs control to change the viewed target image while fixing a peripheral image of the viewed target image (Kumar [0090] FIG. 4 illustrates an implementation of the path tracker 312 using three dimensional arrays. Every point in a 3D space can be represented by three coordinates, X, Y and Z, and hence every path can be represented by a unique 3D array; [0112] For a particular view, the first four columns (i.e., X, Y, Z, and View ID) will be fixed. While the user is going through the virtual tour, the last column (i.e., the frequency) will be updated in real time with each movement of the user; [0123] FIGS. 9A-9D illustrate a sample use case of the present disclosure. The use case illustrates analysis of virtual reality content. The content on a virtual reality device usually provides a 360 degree view of the surrounding area), 
the viewed target image being a target to be viewed by a user (Kumar [0006] identify one or more portions of the interactive content that have been played on the head mounted display, analyze the identified path to determine missed or viewed 

Regarding Claim 2, Kumar teaches the information processing device according to claim 1, and further teaches wherein the control unit changes the viewed target image in a manner associated with a direction in which a virtual user's viewpoint set in the three-dimensional virtual space moves (Kumar [0083] The apparatus 300 may further comprise the virtual environment processor 320 to process the interactive content 350 based on the missed or viewed sections of the virtual environment and the missed or viewed portions of the interactive content 350. The virtual environment processor may be configured to perform at least one of pointing, highlighting, captioning, or colour coding on the missed or viewed sections of the virtual environment and the missed or viewed portions of the interactive content 350).

Regarding Claim 3, Kumar teaches the information processing device according to claim 2, and further teaches wherein the control unit arranges a scene image in the three-dimensional virtual space (Kumar [0080] The interactive content processor 310 is comprised of at least three sub units. First is the path tracker 312 that gets path data from the position and orientation processor 330 to keep track of user movements in a virtual environment, such as a tour of a virtual museum).

Regarding Claim 4, Kumar teaches the information processing device according to claim 3, and further teaches wherein the scene image includes an actual scene image obtained by imaging an actual scene (Kumar [0003] Virtual reality (VR) is a computer technology that uses software-generated realistic images, sounds, and other sensations, to replicate a real or imaginary environment, and simulate a user's physical presence to enable the user to interact with this environment).

Regarding Claim 5, Kumar teaches the information processing device according to claim 3, and further teaches wherein the control unit arranges an image display frame in the three-dimensional virtual space and performs control to display, in the image display frame, as the viewed target image, a moving viewpoint image seen from the virtual user's viewpoint being moving (Kumar [0079] The apparatus 300 is a video frame processing apparatus that processes interactive content and provides the processed content to the HMD. The position and orientation processor 330 gets the data from the position and orientation sensor equipped in the HMD 200 and processes the sensor data; [0104] In a Euler angle representation, a transformation from one coordinate frame to another can be carried out as three successive rotations about different axes. This type of representation is popular because of the physical significance of Euler angles that correspond to angles which would result by integrating signals from three orthogonal gyros in a stable platform inertial navigational system. The rotation around the X axis is called roll, the rotation around the Y axis is called pitch, and the rotation around the Z axis is called yaw. They are also respectively referred to as pan, tilt and heading).

Regarding Claim 6, Kumar teaches the information processing device according to claim 5, and further teaches wherein the control unit sets a plurality of target points in the three-dimensional virtual space, arranges the scene image corresponding to any one of the target points in the three-dimensional virtual space, and performs control to display, as the moving viewpoint image, the scene image seen from the virtual user's viewpoint being moving from the one target point to another target point (Kumar [0091] FIGS. 5A-5B illustrate an implementation of the view tracker 314 following the sectors of a circle 500. For simplicity, each point in a specific VR content can be represented by a circle and divided into sectors. Each sector can have a specific set of points of interest. The sensor data will be mapped to the sector and points of interest that were viewed by a user and points of interest that were not viewed by a user will be determined based on the mapped sector.).

Regarding Claim 8, Kumar teaches the information processing device according to claim 6, and further teaches wherein the control unit arranges a symbol image in the image display frame and performs control to display the moving viewpoint image when the virtual user's viewpoint overlaps the symbol image (Kumar [0139] In FIG. 11B, sections of the museum are marked with letters A-H. In section E, there are paintings P1 and P2. Similarly, each section has certain paintings and other artifacts. At the end of tour, the user does not know which artifacts/paintings he saw and which ones he did not; [0145] As shown in FIG. 13, when a user takes a virtual tour of the city, he follows 

Regarding Claim 9, Kumar teaches the information processing device according to claim 8, and further teaches wherein the control unit arranges, as the symbol image, a landmark image indicating a landmark existing at the other target point (Kumar [0139] according to FIG. 11B, the dotted lines of painting P2 show that user did not see it. Similarly, the 50% dotted lines of section E indicate that the user has seen 50% of the paintings in section E. Similarly, in section H, there are paintings P3 and P4. The dotted lines of painting P3 and P4 indicate that the user did not see them. Similarly, the 100% dotted lines of section H indicate that the user has not seen any of section H. A report can be generated for significant sections or paintings of the virtual museum to indicate whether the user has seen them or not; [0145] the areas encircled by dotted lines 1303 indicate the user has missed them).

Regarding Claim 11, Kumar teaches the information processing device according to claim 5, and further teaches wherein the control unit displays the moving viewpoint image as a planar image (Kumar [0062] the processor 220 divides the display screen of the connected electronic device 202 into two regions and displays the regions in two dimensions or three dimensions).

Regarding Claim 13, Kumar teaches the information processing device according to claim 2, and further teaches wherein the control unit arranges a map image Kumar [0144] FIG. 13 provides another application 1300 of the present disclosure in real estate/tourism. FIG. 13 shows a virtual map of a city).

Regarding Claim 14, Kumar teaches the information processing device according to claim 13, and further teaches wherein the control unit performs control to display, as the viewed target image, a following/moving image moving on the map image while following the virtual user's viewpoint (Kumar [0145] As shown in FIG. 13, when a user takes a virtual tour of the city, he follows the path as indicated by the arrows 1301. The areas marked encircled by thick solid lines 1302 indicate the user has seen them, and the areas encircled by dotted lines 1303 indicate the user has missed them. A path traversed 1301 by a user in the virtual map is identified while taking the tour of said city through a HMD. Further, one or more sights of the virtual map are identified that have been seen by the user while traversing said path 1301. The identified path 1301 is analyzed to determine missed 1303 or viewed 1302 areas of the virtual map to determine missed or viewed sights of on said path 1301).

Regarding Claim 15, Kumar teaches the information processing device according to claim 14, and further teaches wherein the control unit arranges a target point image indicating a target point, on the map image (Kumar [0149] The content creator of the virtual tour of Dubai city can create a list of must-see items 1401a,b, . . . n that will contain the most important hot-spots during the shopping festival. If a user misses any of those places, for example Palm Jumeirahi 1401a, during his virtual tour, 

Regarding Claim 18, Kumar teaches an information processing method (Kumar Abst: a method and apparatus for providing guidance in a virtual environment).
The metes and bounds of the rest of the limitations of the method claim substantially correspond to the system claim as set forth in Claim 1; thus they are rejected on similar grounds and rationale as their corresponding limitations.

Regarding Claim 19, Kumar teaches a program for causing a computer (Kumar Abst: a method and apparatus for providing guidance in a virtual environment; [0033] The processor 120 controls execution of at least one program stored in the memory 130 to provide a service corresponding to the program).
The metes and bounds of the rest of the limitations of the method claim substantially correspond to the system claim as set forth in Claim 1; thus they are rejected on similar grounds and rationale as their corresponding limitations.



Claim Rejections - 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


3.	Claim(s) 7, 10, 12, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. (US 20180204380 A1), referred herein as Kumar in view of Laaksonen et al. (US 20190026944 A1), referred herein as Laaksonen.
Regarding Claim 7, Kumar teaches the information processing device according to claim 6, but dose not teach Claim 7.
However Laaksonen discloses a method, apparatus and computer program for displaying at least a part (101a) of first visual information, which is analogous to the present patent application. Laaksonen teaches the control unit sets the other target point as a target point closest to the one target point (Laaksonen [0148] The generation, availability and display of virtual tubes between presence capture locations 
It would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified Kumar to incorporate the teachings of Laaksonen, and apply the measurement of geographical distance of captured locations, as taught by Laaksonen into the method and apparatus for providing guidance in a virtual enironment.
Doing so would provide an intuitive manner that is minimally disorientating or distracting to the viewer who may be deeply immersed in viewing the presence capture information in the method and system for changing an image displayed in a 3D virtual space.

Regarding Claim 10, Kumar teaches the information processing device according to claim 6, but does not teach Claim 10. However, Laaksonen teaches wherein the control unit arranges the image display frame at a position corresponding to an intersection of a route from the one target point to the other target point with a region where the scene image is arranged (Laaksonen [0154] a viewer may follow a selected path/network of presence capture locations and may find a virtual tube at a presence capture location corresponding to another path/network of presence capture locations. The viewer may be presented with instructions on how to return to said first path/network while enjoying the content of the second location. For example, a virtual tube may be one that features an intersection where the main direction is towards the next presence capture location and a secondary direction is towards a presence capture Same motivation as Claim 7 applies here.

Regarding Claim 12, Kumar teaches the information processing device according to claim 5, but does not teach Claim 12. However, Laaksonen teaches wherein the control unit displays the moving viewpoint image in a form of time-lapse (Laaksonen [0140] The display of the visualisations may be in response to one or more of: [0144] temporal proximity of a time of capture of the first visual information 101 with respect to a time of capture of the second visual information 201; context information). Same motivation as Claim 7 applies here.

Regarding Claim 16, Kumar teaches the information processing device according to claim 15 but does not teach Claim 16. However, Laaksonen teaches wherein in a case where the virtual user's viewpoint overlaps the target point image, the control unit overlaps the following/moving image on the target point image, and then, performs control to display a scene image of the target point in the three-dimensional virtual space around the following/moving image (Laaksonen [0002] In ‘presence capture’ systems, visual information representative of one or more views/scenes in one or more directions may be captured by one or more image capture devices located at a particular single geographic real-world location; [0117] FIG. 2 schematically and conceptually illustrate elements of the visualisation 400, namely a virtual tube leading to/from viewpoints 102a′-102c′ of the first and second visualisation information 101, 201; Same motivation as Claim 7 applies here.

Regarding Claim 17, Kumar in view of Laaksonen teaches the information processing device according to claim 16, and further teaches wherein the control unit performs control to notify the user that the scene image of the target point is to be displayed, before the scene image is displayed in the three-dimensional virtual space around the following/moving image (Laaksonen [0146] FIGS. 5A and 5B schematically illustrate additional visualisation information 501, 502, 503 that may be provided in addition to the third visualisation information 301a (which corresponds to a view between the first and second locations A and B). Such additional visualisations may comprise, not least for example graphics 501, text 502 and combination of graphics and text 503 that may provide additional visualisations and information to a viewer). Same motivation as Claim 7 applies here.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMANTHA (Samantha (YUEHAN) WANG whose telephone number is (571)270-5011.  The examiner can normally be reached on Monday-Friday, 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Samantha (Yuehan) Wang/Primary Examiner, Art Unit 2611